The effect of appellant's contention, under his assignment relating to the change of venue, is that the District Court in Bexar County, in which his case was tried, was not a court of competent jurisdiction, and that any judgment it might render either acquitting or convicting appellant would be void. If the court was without jurisdiction of the subject matter, then it could render no judgment binding either upon the State or the defendant. White's C.C.P., sec. 539, p. 367; McLain v. State,31 Tex. Crim. 558; McNeal v. State, 29 Texas Crim. App., 48; Leach v. State, 36 Tex.Crim. Rep..
There is no provision in the Constitution of this State fixing the *Page 357 
venue of criminal cases, and the provision in the Constitution of the United States concerning venue does not control prosecutions of offenses against the laws of a State. Cox v. State, 8 Texas Crim. App., 254.
Venue in criminal cases, that is, the place or locality in which prosecutions are to begin, is provided in Vernon's Code of Criminal Procedure, chapter 2, page 123, and under that statute the prosecution for murder may begin in the county where the injury is inflicted, or that in which death occurs. Arts. 241-258.
Generally speaking, there is a distinction between jurisdiction of the subject matter and venue. Article 5, section 8, of the Constitution says: "The District Court shall have original jurisdiction in criminal cases of the grade of felony." Section 45, article 3, is as follows: "The power to change the venue in civil and criminal cases shall be vested in the courts to be exercised in such manner as shall be provided by law, and the Legislature shall pass laws for that purpose." The laws passed for this purpose are embodied in articles 626 to 641, inclusive, Vernon's C.C.P. Article 626 gives the district judge power, on his own motion, to change the venue to any county in his own or an adjoining district. Article 634 provides: "The order of the judge granting or refusing a change of venue shall not be revised upon appeal unless the facts upon which the same was based are presented in a bill of exceptions prepared, signed, approved and filed at the term of court at which such order was made." Other provisions of the statute pertain to the manner of making application for change of venue and its controversion, and state various other circumstances under which change of venue may be granted upon the application of the parties. Article 629 is as follows: "When an unsuccessful effort has been once made in any county to procure a jury for the trial of a felony and all reasonable means have been used, if it be made to appear to the court by the written affidavit of the attorney for the State, or any other credible person, that no jury can probably be had in that county, the court may order a change of venue, and cause the reasons therefor to be placed upon the minutes of the proceedings."
The general rule in this State often declared by the civil courts is, that in civil cases the order of the court changing the venue will not be reviewed in the absence of exception taken at the time and duly preserved, and this rule has been applied in criminal cases in a number of jurisdictions as illustrated by the following cases: State v. Dodson, 72 Mo., 284; State v. Hughes, 61 Mo., 273; State v. Patter, 16 Kan. 80; Leyner v. State,8 Ind. 490; Gardner v. People, 4 Ill. 83; Brennan v. People,15 Ill. 536; Kincade v. State, 45 Ark. 536; Haws v. State,88 Ala. 37; Elleck v. State, 1 Swan (Tenn.), 325.
It is insisted, however, that article 626, supra, providing that the district judge may, on his own motion, order a change of venue to any county in his own or an adjoining district, is a limitation upon the power to change the venue given the courts by section 45, article 3, of the Constitution, and that failing to exercise the power in the manner *Page 358 
prescribed by article 626, it can not exercise it at all; that an attempt to exercise it in any other manner would be void, and that the judgment rendered by the court to which it was transferred would be void, and consequently reviewable in this court, although consented to originally by the parties, or done without objection on their part. The only case in this State that has come to our attention, in which this statute, article 626, was considered, is Grooms v. State, 40 Tex.Crim. Rep.. The facts are not identical with those in this record, but are sufficiently similar to justify a reference to the case. In that case there was a prosecution for forgery of a land title. The indictment was filed in Atascosa County where the offense was committed and the case transferred by consent to Travis County, which was not in the same or an adjoining district. There was a statute, however, providing that the prosecution could have been begun in Travis County. The matter is disposed of by this court in the following language: "But this article authorizes the change to be made to any county in his own or an adjacent district. Travis County is not in the district adjoining the district in which Atascosa County is situated. But article 619, however, authorizes that if it be shown in the application for a change of venue, or otherwise, that all the counties adjoining that in which the prosecution is pending are subject to some valid objection, the cause may be removed to such county as the court may think proper. In support of the change of venue, it will be presumed that the court acted properly in making the change to Travis County, and that the court was informed by some means that the same reasons existed in the adjoining counties that existed in Atascosa County for the change of venue; and in such case it was authorized to change the venue to any other county, as it might think proper." There is a statement in the opinion that consent will not give jurisdiction. The only cases referred to are those in the brief filed in that case, page 323, and these are civil cases holding that jurisdiction of subjectmatter can not be acquired by consent. Not so with venue. Enc. of Pleading  Practice, vol. 22, p. 814.
The Constitution having fixed no venue for the trial of felonies, and having expressly vested the power to change the venue in the courts, and specifically declares that the District Courts have jurisdiction to try all felonies, and the District Court of Williamson County having ordered this cause transferred to the District Court in Bexar County, and the appellant having made no objection either to the transfer of the cause or the trial of it, I do not think that the District Court of Bexar County was without jurisdiction of the subject matter so as to render its judgment void. I do not, therefore, believe that the assignment raising this question should be sustained. I do think, however, that there are other assignments in the record discussed in the opinion of the Presiding Judge which should result in the reversal and remanding of the cause. *Page 359